﻿165.	Mr. President, your accession to the important post of President of the thirty-eighth session of the General Assembly offers the Algerian delegation and me personally the opportunity to express to you with great pleasure our sincere and warm congratulations. Your experience as a statesman and your highly valued qualities guarantee that this session will proceed, I am sure, in a calm and orderly atmosphere and that it will live up to expectations.
166.	Your predecessor, Mr. Imre Hollai, deserved well of the United Nations. He worked lucidly and resolutely in a very difficult international period to affirm still further the role of the Organization and to defend its values and make its voice heard.
167.	I should also like to pay a tribute to the Secretary- General. He is a man of conviction and courage, and the international community offers him its appreciation, gratitude and support for his efforts and initiative.
168.	Lastly, I should like to welcome among us the delegation of St. Christopher and Nevis.
169.	International relations are going through one of the most critical periods in history. Neither constant repetition of this fact nor the appeal to the community of nations that regularly follows can alter the essential point, namely, that the state of international relations is serious. It is, in fact, extremely disturbing. A crisis with deep and lasting manifestations is darkening the world horizon. Increasing dangers are threatening the future of the human race with insecurity and even making that future uncertain. That situation threatens universal peace and, development. Is it intelligence that is missing? Do we have a feeling of resignation? Have we lost our power of imagination? Are those the obstacles that are preventing mankind from fulfilling its destiny?
170.	But mankind is not doomed to wasted effort, to a crumbling of solidarity, to a paralysis of action, in brief, to a division within itself.
171.	Indeed the reality of the problems and the scope of the challenges bring us down to the shape of contemporary geopolitical space and to the logic of the relationships of force and unbridled power.
172.	The conflicting structure of international relations is at the root of this all-out crisis. Is it a hardened vision of the world or is it a worse scenario?
173.	In any case, as events unfold so swiftly we are brought to a split between intention and action, allowing events to determine what ideas prevail. The temptation to gain power thus triumphs over accommodation and confrontation wins out over dialogue.
174.	The acute nature of international tension and the revival of antagonistic visions of the world order accompanied by renewed questioning of the all too few achievements of detente all exacerbate the arms race and increase the hotbeds of tension. That makes even more real the desire to split up the third world for geo-strategic purposes through the search for spheres of influence, strong- points and strategic staging posts, among other things.
175.	Third-world struggles—especially the national liberation movements and efforts for economic development—are now seen through the distorting prism of East- West confrontation. Progress in decolonization is being halted or deviated from its natural course. Negotiations on the reduction or limitation of arms falter when they come up against claims for supremacy.
176.	The world economic crisis, inseparable from this environment, on which it in turn has an aggravating effect, and with which it constantly interacts, is shedding new light on the deterioration in the present system of international relations. This crisis is preventing growth and jeopardizing development.
177.	Thus, just what is at stake becomes clear: it is the very ability of the community of nations to ensure an orderly transition towards a new system of international relations. The stakes are enormous.
178.	It is hardly necessary to say that the stability of our world and its prosperity can result only from the far- sighted implementation of strategies that break with those policies that led to the collapse of the old order.
179.	We must finally admit and fully recognize that meeting these demands is at the very heart of the problem of how to establish an order based on collective security and on co-operation, harmony and progress among nations.
180.	Adversity is the test of strict principles, great works and great designs. It is in time of difficulty that we must affirm our determination and strengthen the ideals of right, justice and peace with which the United Nations is identified. In the conflicts and tensions of today's world the United Nations has a truth to tell, laws to uphold and values to impose. What are they? They mean ensuring that all peoples can exercise their own free judgment, guaranteeing conditions of universal stability and security and, lastly—and this is inseparable from the preceding— establishing the new international economic order - which remains the keystone of peace. What are the means to this end? They are orderly political dialogue in good faith.
181.	While everything in the current crisis urges us to carry on this dialogue and to join our efforts, demanding of us innovative and courageous vision, the international community seems to be abandoning itself to doubt, mistrust and the most damaging inward-looking tendencies. The inability to communicate prevails. The failure in dialogue intensifies and exacerbates the crisis in relations between States. The acuteness of this crisis and its potential uncontrollable developments shed more light on the interrelationship of problems and the interdependence of nations which today, more than ever before, do indeed have a common fate.
182.	In this era of upheavals and perils, the United Nations represents the last refuge for those principles and lofty values that have contributed to the establishment of improved relations between nations. And yet the United Nations is weakened in that very aspect which is the whole essence and force of its reason for existing, namely the prevalence of dialogue over confrontation and the desire to establish a new system of international relations bringing the human race together in an undertaking that is greater than itself. Its primary functions of preserving peace and security and guiding international co-operation for development are, unfortunately, repeatedly set aside.
183.	The United Nations system, with its universality and its ideal of democracy in handling common problems and in decision-making, must remain the major framework for our thinking and action. It must remain the holy, inviolate sanctuary for the fundamental principles on which international society is built and for the aims of peace and progress that it has set itself. Paramount among these is to ensure that all peoples have full control of their own destinies. That is indeed the primary role and the first duty of the United Nations.
184.	In the Middle East there is a crystallization of the most serious challenge to the fundamental principles of the United Nations: denial of the rights of the Palestinian people, systematic recourse to a policy of force, and attacks on the unity, sovereignty and territorial integrity of Arab States.
185.	It is absolutely essential for the United Nations to defuse this challenge and to impose the obligation to abide by the law. This means promoting a just and lasting settlement, including as its central element implementation of the inalienable national rights of the Palestinian people and the fulfilment of its historic aspiration to an independent State. The recent International Conference on the Question of Palestine invited the United Nations to do exactly that. The United Nations must respond and thus live up to the expectations which the international community thus expressed.
186.	The only possible solution of the Middle East crisis is a comprehensive settlement. The recognized failure of piecemeal approaches requires that the only path to peace must finally be taken, namely, a solution divorced from the facile temptation merely to give legal colour to the existing balance of relations of force, a solution which holds aloof from the play of circumstance. The participation of the PLO, the sole legitimate representative of the Palestinian people, is essential in developing this solution.
187.	There is little need for me to say once again that the United Nations has an obligation to the Palestinian people and has a duty to promote an overall settlement with proper regard for the security of the Arab States which have suffered aggression, particularly Syria, and ensuring for Lebanon respect for its national unity, territorial integrity and sovereignty. In this connection, it is to be hoped that the recent cease-fire in Lebanon will finally open up the path towards the national consensus which is the only path that can lead to reconciliation in that country and to its reconstruction in concord and harmony.
88. The United Nations, which has the historic task of ensuring complete decolonization, has a special responsibility regarding the national aspirations of the Namibian people. The Namibian people are continuing a heroic struggle under the leadership of SWAPO, their sole legitimate representative, and they must see their right to independence triumph. To that end, Security Council resolution 435 (1978) remains the framework for an ideal settlement on which there is today a genuine international consensus. It is incumbent upon the United Nations to ensure full implementation of that resolution. It must also avert any attempts to distort the process of decolonization in Namibia.
189.	Condemnation of the apartheid regime must continue unabated, and collective action to eliminate it and to outlaw it from international society must continue unceasingly. Similarly, there must be outright denunciation of all manifestations of racial oppression, which infringe the most basic human right: the right to live.
190.	Lastly, with regard to the front-line States, it is the duty of the international community to show solidarity. The independent existence of those countries is imperilled and their development efforts are being seriously hampered. It is incumbent upon the United Nations to translate expressions of support for them into effective measures and specific actions.
191.	A bloody fratricidal conflict is engulfing Chad. Outside interventions have given it dimensions that it would not otherwise have attained. Only if there is an end to such intervention in all its forms and manifestations will the people of Chad be able to decide, without constraint or hindrance, on a settlement of their problem.
192.	This Organization must also help in the search for the African solution which the Organization of African Unity [Q/4t/j is striving to promote in order to hasten national reconciliation in that country.
193.	With regard to Western Sahara, Africa, in its wisdom and perspicacity, has made the voice of justice heard loud and clear by proclaiming the right of a people to a freely chosen national existence. It is the duty of the United Nations to echo that voice, just as it is its duty to foster the process leading to a solution, the bases for which now exist. In this work for peace the United Nations must give assistance and support to the OAU.
194.	In this matter the now clearly identified parties to the conflict and the carefully established means of solution determine the framework for a just and lasting settlement, offering the brother peoples of Morocco and Western Sahara the path to reconciliation and agreement.
195.	Africa hopes that the obstacles which have arisen to the implementation of the resolution on Western Sahara adopted at the nineteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity	—notably, at the last meeting of the Implementation Committee of Heads of State on Western Sahara—will finally be overcome.
196.	Algeria, for its part, true to its principles, is still sincerely and fully ready to work towards that end. We are persuaded that the Greater Arab Maghreb is the perfect setting for such a reconciliation and, in terms of the Western Sahara conflict, provides all the conditions necessary to go beyond this.
197.	We believe in the policy of positive good-neighbourliness. We work towards this end with conviction, responsibility and perseverance. Through this—and this alone—can the essential imperatives of stability, security and co-operation be ensured at the regional level, in the interest of all peoples, with respect for the identity and options of each, and for the greater well-being of the community.
198.	In Central America the people are experiencing disquieting developments. We place great hope in the commendable initiative of the Contadora Group which is striving responsibly, within the framework of the essential policy of good-neighbourliness, for a negotiated settlement which respects the fundamental wishes of the people of the region. Any settlement of the other crises and conflicts in Asia, Africa and Latin America must conform to these same principles.
199.	In the context of a serious international crisis, the United Nations is being put to the test in the consolidation of the structure of peace. This presupposes a system of collective security which recognizes the freedom of peoples and nations, puts an end to spiralling over-armament and, more essentially, rids the international society of power relations that lead to conflicts.
200.	It is to the credit of the United Nations that it has helped to bring about a greater awareness of the common terms in which the problems of peace, security and development are couched. The establishment of the new international economic order can thus be analysed as part of a new system of just and democratic international relations, bringing together the independent data of true collective security and international economic co-operation which is new in concept, bases and methods of use. The problems of peace and development come together in a single dynamic leading to the restructuring of the existing order.
201.	The crisis of international relations has a forceful impact on the world economic atmosphere. A worldwide, deep-rooted and lasting deterioration is seriously affecting and upsetting the prospects of growth and development in economic terms. While its nature may be challenged or its scale under-estimated, this crisis obliges the international community, and through it the United Nations, to take up the challenge of the organization and management of the welfare of all. The real answer clearly called for by this advanced deterioration in the world economy is still elusive.
202.	The recovery alluded to is uncertain, fragile and precarious. How can we believe in these early indications and too hastily decoded signals at a time when there is still contraction in international trade, monetary disorder, protectionist outbursts and a stagnant raw materials and capital market? How can we believe in the viability of this recovery when there is no lasting base or stable foundations sustained by a powerful dynamic which the third world, given the means to develop, could generate and maintain?
203.	Furthermore, how can we believe in the lasting power of a recovery when everything suggests that only a structural reshaping of the world's economic framework can ensure for growth and development, in their natural interrelationships, the conditions of their viability?
204.	It is time to let go of visions that reduce the present crisis to symptomatic passing disturbances of a mere exhaustion of growth or cyclical indicators of difficulties of a development model. It is high time to get down to the necessary job of revitalizing international cooperation.
205.	If we are convinced that to a global challenge we should give a global response, then a new and daring approach must be used. Any delay in defining and implementing it makes ever more distant the prospect of a new upsurge in the world economy and jeopardizes the development effort. This answer must, without any discrimination or arbitrariness, bring together all the conditions for establishing new international relations freed from the burdens and mistakes of the past. This calls for a responsible and action-oriented political dialogue; a political dialogue that, in establishing without complacency a diagnosis of the crisis and judging its proper, recognizes that everything goes back to the qualitative transformation of international relations; a responsible dialogue that, no longer an end in itself, brings together the spheres of the States' decision-making in putting the world economy in order again; an action-oriented dialogue that would be reconciled with the natural mission of being a condition and means of promoting and organizing change.
206.	It is to such a dialogue that an appeal for common prosperity was made at the Seventh Conference of Heads of State or Government of the Movement of Non-Aligned Countries. This appeal expresses the conviction that it is imperative to change international relations in an orderly way and in concert. At the same time, it shows the urgent need to act. This appeal suggests methods and sets out a framework for action. Beginning with a lucid evaluation and imbued with a sense of responsibility, the initiative for restructuring the global negotiations shows a sincere consideration for the concerns of our partners. Because it goes beyond the peripheral problems of organization and procedure, this restructuring allows for discussion and pragmatic decision-making as the negotiating process progresses. It is our hope that the same open mindedness that prompts us will find an echo in the reply we expect from our partners.
207.	Need we say also that the scope of the crisis and its fearful effects on the economies of the ever-growing number of developing countries call for the adoption of urgent measures in areas of critical interest for those countries?
208.	Need we also mention in such a vital area as finance and currency that action is called for? An international conference that would respect the principle of universality must, through dialogue, endeavour to undertake reform that will be a valid response to the needs of growth and development.
209.	A clear and far-sighted stock-taking that acknowledges that the sixth session of the United Nations conference on Trade and Development did not live up to its promise leads us to the problem of restructuring the world economy. The problem is still there. This means that the General Assembly has an even greater responsibility at this session for organizing a discussion that will be faithful to the dimensions of the proposals the Movement of Non-Aligned Countries.
210.	In this pessimistic climate, there is a glimmer of hope, however. Co-operation among developing countries is being organized and intensified. Since a promising start has been made, it is important not to let it wither. South-South co-operation must become ever more complete and close, resolutely making use of every possibility offered our countries.
F
211.	In a world facing an uncertain future and prey to doubt when faced with the immensity and overwhelming weight of problems, a new outlook had to emerge. By defining the true causes of that inability to shape the future of mankind and setting forth the conditions for overcoming them, the Non-Aligned Movement will have made its contribution to reviving the ideal of the United Nations.
212.	The message of the Seventh Conference of Heads of State or Government of Non-Aligned Countries demonstrates our deep belief in the ability of the United Nations to unite mankind in its call for a universal order of peace and progress.
213.	The Chairman of our Movement, Mrs. Indira Gandhi, the Prime Minister of India, came here and issued, with dignity, a call for collective action commensurate with the seriousness of the times.
214.	With international society in upheaval and its very foundations shaken by a crisis of confidence, a crisis of identity, indeed, a crisis of values, non-alignment, identifying itself with the work of the United Nations, is the bearer of a plan for a new era.
215.	The plan is far-reaching and will not be easy to achieve. We are aware of this. Difficult, persistent problems and resistance exist, but to the extent that we are imbued with the necessary faith and resolution, our undertaking remains possible and healthy. The United Nations is an act of hope; by adopting this undertaking it will respond to the common aspiration of the well-being of all and will remain faithful to what it stands for.
 

